—Judgment, Supreme Court, New York County (Eugene Nardelli, J.), entered August 7, 1992, which, upon a jury verdict, awarded plaintiff the sum of $33,027.88 as against defendants, unanimously affirmed, without costs.
The court properly exercised its discretion in precluding the use of the C.P.A.’s testimony and restricting defendant Spinale’s private attorney’s testimony. Not only was the C.P.A. unqualified to opine as to the value of legal services, his testimony would have sought to draw factual conclusions from the evidence, a function within the province of the jury. As for Spinale’s attorney, she was not properly qualified as an expert nor did she have a substantial basis for her opinions regarding the relevant excluded testimony (see, Moore v Brunswick Hosp. Ctr., 150 AD2d 183, 185). We also note that the excluded testimony would not likely have had a substantial influence in bringing about a different verdict (see, Dizak v State of New York, 124 AD2d 329, 331).
Finally, the award of preverdict and postverdict interest was warranted pursuant to CPLR 5001 (a) and 5002 (see, Ash & Miller v Freedman, 114 AD2d 823). Concur—Carro, J. P., Rosenberger, Ross and Asch, JJ.